Title: From Thomas Jefferson to Mary Jefferson, 4 July 1790
From: Jefferson, Thomas
To: Jefferson, Mary



New York July 4. 1790.

I have written you, my dear Maria, four letters since I have been here, and I have received from you only two. You owe me two then, and the present will make three. This is a kind of debt I will not give up. You may ask how I will help myself? By petitioning your aunt, as soon as you receive a letter to make you go without your dinner till you have answered it. How goes on the Spanish? How many chickens have you raised this summer? Send me a list of the books I have promised you at different times, tell me what sort of weather you have had, what sort of crops are likely to be made, how your uncle and aunt, and the family do, and how you do yourself. I shall see you in September for a short time. Adieu, my dear Poll. Yours affectionately,

Th: Jefferson

